Herbert R. Brown, J.
This case requires us to resolve two issues: (1) what constitutes “evidence given in court” for purposes of the exclusion under R.C. 2151.358(H); (2) whether the testimony describing the prior rape constitutes “other act” evidence to identify the perpetrator under Evid.R. 404(B) and R.C. 2945.59.
I
Evidence Given in a Juvenile Proceeding
We turn first to the question of what constitutes evidence given in court for purposes of the exclusion under R.C. 2151.358(H). Specifically we must decide whether the testimony given in this case, by C.Y., her mother, and the investigating detective, about the rape of C.Y., fits under R.C. 2151.358(H)’s exclusion as evidence given in court.
R.C. 2151.358(H) provides in pertinent part:
“ * * * The disposition of a child under the judgment rendered or any evidence given in court is not admissible as evidence against the child in any other case or proceeding in any other court, except that the judgment rendered and the disposition of the child may be considered by any court only as to the matter of sentence or to the granting of probation.” 1 (Emphasis added.)
We must determine what constitutes “evidence given in court.” The state urges us to adopt a narrow interpretation of “evidence” for purposes of R.C. *3352151.358(H). It argues that the statute only precludes the introduction of the juvenile disposition or the transcript of the juvenile proceeding in a subsequent proceeding. Without this narrow interpretation, the state maintains, the statute would prohibit a victim, who had given testimony against a juvenile in a juvenile proceeding, from bringing a civil suit for damages because the victim would be unable to testify against the juvenile in the civil suit.
We are not persuaded. The language employed in R.C. 2151.358(H) does not limit its prohibition to the transcript of testimony. The statute precludes the use of certain evidence.
Evidence is that which is offered to prove the existence or non-existence of a fact under oath or affirmation in a legal proceeding. The parties may present evidence in a variety of ways. It may be in the form of witness testimony in person or by deposition, it may consist of writings such as records or documents, or it may be in the form of exhibits or other concrete objects. See, e.g., Taylor v. Howard (1973), 111 R.I. 527, 530, 304 A.2d 891, 893.
When evidence is given in the form of testimony, it is the essential subject matter of the testimony which constitutes the evidence and not the precise words used. The transcript is not the “evidence,” but only a record of the evidence. Therefore, where a witness has testified in a juvenile proceeding, R.C. 2151.358(H) prohibits that witness from giving essentially the same testimony in any other criminal case or criminal proceeding. Accordingly we hold that, under R.C. 2151.358(H), testimony, documents, or exhibits, presented as evidence against a juvenile in a juvenile proceeding, are inadmissible against the juvenile in any other criminal case or criminal proceeding except ones in which the same underlying alleged crime is being adjudicated.2
Our interpretation of R.C. 2151.358(H) does not end the inquiry necessary to decide this case. Appellant argues that the “spirit” of R.C. 2151.358(H) precludes the use of any evidence which formed the basis of prior juvenile disposition. Appellant relies on Malone v. State (1936), 130 Ohio St. 443, 453-454, 5 O.O. 59, 63, 200 N.E. 473, 478, in which this court reasoned that, because juvenile delinquencies are not looked upon in the same way as adult criminal convictions, the statutory purpose was to protect the juvenile from the adverse use of his or her juvenile record at a later date. Appellant argues that even if he pled guilty to the allegations of a juvenile complaint, any *336evidence which could have been used against him is inadmissible in a subsequent case. See State v. Hall, sufra.
We do not agree. This argument is also resolved by the language of R.C. 2151.358(H). The language is unambiguous in its prohibition against “any evidence given in [juvenile] court.” The statute does not exclude evidence that might have been given in juvenile court.
In this case, whether the statute bars the prior rape testimony of C.Y., her mother, and officer Bambrick, depends on whether these witnesses testified at Shedrick’s juvenile proceeding and whether their previous testimony was essentially the same as that which they gave in the present case.
The record presented to us does not permit us to answer these questions. When questioned at oral argument about whether these witnesses testified at Shedrick’s juvenile proceeding, counsel for the state represented that the record was silent on this matter. However, counsel stated his belief, based on facts outside the record, that Shedrick had pled guilty to raping C.Y. and that, therefore, no testimony or evidence of any kind was presented against him.
The record, however, appears to contradict this representation. During oral argument for his motion in limine, defense counsel made repeated references to the fact that Shedrick had pled not guilty to C.Y.’s rape. Furthermore, defense counsel referred to C.Y.’s testimony at Shedrick’s juvenile trial.
Because of the discrepancy between the facts represented by state’s counsel at oral argument and the facts suggested by the record, we must remand the case to the trial court for a disposition in accordance with the law as we have set it forth. If C.Y., her mother, or officer Bambrick testified at the juvenile proceeding, then R.C. 2151.358(H) bars the testimony of those witnesses in this case to the extent that such testimony is essentially the same as that previously given. On the other hand, if any one of these three witnesses did not testify at the juvenile proceeding or if their testimony in the instant case was not essentially the same, then such testimony would be admissible in the instant case. Finally, if evidence was admitted in this case in violation of R.C. 2151.358(H), the trial court must determine whether the effect was prejudicial and whether a new trial is warranted for Shedrick.
II
“Other Act” Evidence
This case also requires us to determine whether there was sufficient commonality between the rape of C.Y. and Lori Ewald’s rape to admit evidence of the prior rape to prove identity, plan, scheme, or system under Evid.R. 404(B) and R.C. 2945.59.
*337Ordinarily, evidence of the defendant’s prior conduct that tends to show bad character is inadmissible to prove conduct in issue at trial. See Evid.R. 404. An exception to this rule, however, is provided in Evid.R. 404(B), which states:
“Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”
A similar provision is found in R.C. 2945.59, which provides:
“In any criminal case in which the defendant’s motive or intent, the absence of mistake or accident on his part, or the defendant’s scheme, plan, or system in doing an act is material, any acts of the defendant which tend to show his motive or intent, the absence of mistake or accident on his part, or the defendant’s scheme, plan, or system in doing the act in question may be proved, whether they are contemporaneous with or prior or subsequent thereto, notwithstanding that such proof may show or tend to show the commission of another crime by the defendant.”
Although R.C. 2945.59 does not specifically state that other acts may be admitted to prove the defendant’s identity, we have held that the issue of identity is included within the concept of scheme, plan, or system. State v. Broom (1988), 40 Ohio St.3d 277, 281, 533 N.E.2d 682, 689; State v. Curry (1975), 43 Ohio St.2d 66, 73, 72 O.O.2d 37, 41, 330 N.E.2d 720, 725-726.
Evid.R. 404(B) and R.C. 2945.59 codify an exception to the common law. Broom, supra, 40 Ohio St.3d at 281-282, 533 N.E.2d at 689-690; State v. Burson (1974), 38 Ohio St.2d 157, 158-159, 67 O.O.2d 174, 175, 311 N.E.2d 526, 528. In order to be admissible the “other act” evidence must “tend to show,” by substantial proof, the defendant’s identity, plan, scheme, or system. Neither the statute nor the rule requires that the other act be “like” or “similar” to the crime charged, as long as the prior act tends to show one of the enumerated factors. Broom, supra, 40 Ohio St.3d at 282, 533 N.E.2d at 690; State v. Flonnory (1972), 31 Ohio St.2d 124, 126, 60 O.O.2d 95, 96-97, 285 N.E.2d 726, 729.
When the identity of the perpetrator is at issue, “other act” evidence tends to show the defendant’s identity as the perpetrator by showing that he “committed similar crimes within a period of time reasonably near to the offense on trial, and that a similar scheme, plan or system was utilized to commit both the offense at issue and the other crimes.” Curry, supra, 43 Ohio St.2d at 73, 72 O.O.2d at 41, 330 N.E.2d at 726; Broom, supra, 40 Ohio St.3d at 282, 533 N.E.2d at 690.
*338In the case before us the identity of the perpetrator is at issue because Shedrick denies that he raped and murdered Lori Ewald. Both Lori Ewald and C.Y. were thirteen years old and were returning home or had just returned home when they were raped. C.Y. testified that Shedrick pulled her pants down and turned them inside out; then raped her vaginally, orally, and anally. C.Y. also testified that Shedrick stabbed her in the neck with a pair of scissors and that he first attacked her by grabbing her neck. Lori Ewald’s body was found with her pants pulled down, turned inside out and around her ankles; also she had been vaginally and anally raped. The coroner testified that Lori Ewald had been stabbed in the neck with an instrument other than a knife, such as scissors, and that her neck was broken.
We conclude that the similarities between the two crimes is sufficient. The evidence of the first rape tends to show the identity of the perpetrator of the second. Therefore, evidence of Shedrick’s prior rape of C.Y. meets the requirements for admission set by Evid.R. 404(B) and R.C. 2945.59.
Ill
Conclusion
For the foregoing reasons we affirm the court of appeals with respect to its holding that evidence of the prior rape fits within the prior act exception. We reverse the court of appeals with respect to its interpretation of R.C. 2151.-358(H), and remand the cause to the trial court for further proceedings consistent with this opinion.

Judgment reversed in part, affirmed in part and cause remanded.

Moyer, C.J., Sweeney, Douglas and Wright, JJ., concur.
Holmes and Resnick, JJ., concur in part and dissent in part.

. R.C. 2151.358(H) provides in full:
“The judgment rendered by the court under this chapter shall not impose any of the civil disabilities ordinarily imposed by conviction of a crime in that the child is not a criminal by reason of the adjudication, nor shall any child be charged or convicted of a crime in any court except as provided by this chapter. The disposition of a child under the judgment rendered or any evidence given in court is not admissible as evidence against the child in any other case or proceeding in any other court, except that the judgment rendered and the disposition of the child may be considered by any court only as to the matter of sentence or to the granting of probation. The disposition or evidence shall not operate to disqualify a child in any future civil service examination, appointment, or application.”


. The conflict in the interpretations that have attended R.C. 2151.358(H), and the potential ramifications for civil litigation, may be cause for the General Assembly to re-examine the statutory language it has employed. It would appear, however, that the General Assembly may have intended the statutory bar to apply only to other criminal proceedings.